Citation Nr: 9933771	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-04 875	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Section 306 pension beyond January 1, 1993.


REPRESENTATION

Appellant represented by:	AMVETS





FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1946 to June 1950.

2.  On September 22, 1999, the Board received an Order from 
the Court of Appeals for Veterans Claims granting the 
Secretary's motion to recall a mandate that it had issued on 
May 4, 1999, in regard to an appeal of the Board's February 
15, 1996, decision to deny the veteran's claim for 
entitlement to section 306 pension beyond January 1, 1993.  
The Court granted the motion due to the veteran's death on 
April 26, 1998, which was prior to the Court's issuance of 
its February 5, 1999 decision.  The Court also recalled its 
judgment on the matter, vacated the Board's February 1996 
decision and dismissed the appeal for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


